To compel respondents to recognize relator as a member of the Board of Park and Boulevard Commissioners of Detroit. The circuit judge denied the writ. Affirmed Dec. 21, 1897.
Relator was a member of the board, but the term for which *1710be was appointed expired. He claimed that be was entitled to bold over until bis successor should be appointed. The mayor made an appointment of a successor, which was confirmed by a majority vote of a quorum of the common council. Relator insisted that the" confirmation required a majority vote of the. members elect of the council, under Section 114 of the Charter,, which provides that all appointments to office by the council shall be made by- a majority vote of the aldermen elect. Held, that said Section 114 has no application to an appointment by the mayor, “with the consent of the common council” under the Act relating to the respondent board.